[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-13624                 ELEVENTH CIRCUIT
                                                              FEBRUARY 8, 2010
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                ACTING CLERK

                   D. C. Docket No. 08-00323-CR-J-34-JRK

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

FRED COOLER,
a.k.a. Snap,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (February 8, 2010)

Before TJOFLAT, BIRCH and FAY, Circuit Judges.

PER CURIAM:

     Clyde M. Collins, Jr., appointed counsel for Fred Cooler in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED and Cooler’s conviction and sentence

are AFFIRMED.




                                          2